DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claim 16 is objected to because of the following informalities:  the claim recites “the first bending axis” in the last line of the claim instead of “the bending axis” as previously defined in the claim.  The examiner assumes that the claim contains a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (hereinafter “Huitema” US 2016 / 0037625) in view of Kim (US 2014 / 0118269) and further in view of Wu et al. (hereinafter “Wu” US 2009 / 0284904).

As pertaining to Claim 1, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) a display device (see (10) in Fig. 1 and Fig. 3), comprising:
a display panel (18) having a dome shape (i.e., a shape curved upwards in two dimensions) simultaneously bent upward (i.e., bent upward in two perpendicular directions) with respect to a first bending axis (i.e., a longitudinal axis) and a second bending axis (i.e., a transverse axis) such that the dome shape (i.e., the curved shape) projects upward (i.e., convexly or concavely), and the first and second bending axes (i.e. the longitudinal axis and the transverse axis) intersect with each other (i.e., the axes are perpendicular), and the display panel (18) comprising a display surface (i.e., a top viewing surface; see Fig. 1 and Fig. 3; and see the leftmost surface of (18) in Fig. 15B) emitting light upward and an opposite surface (i.e., a bottom surface; see the 
a first protective layer (12) on a lower surface (i.e., the opposite surface or bottom surface; again, see the rightmost surface of (18) contacting (12) in Fig. 1, Fig. 3, and Fig. 15B) of the display panel (18; see Page 11, Para. [0112]-[0114]); and
an adhesive layer disposed between the display panel (18) and the first protective layer (12; see Page 11 through Page 12, Para. [0115]).

Huitema discloses that the adhesive layer is intended to adhere the display panel (18) to the first protective layer (12) in a manner that will allow the display panel (18) to bend with the first protective layer (12; again, see Page 11 through Page 12, Para. [0115]).  However, Huitema does not explicitly disclose that the adhesive layer includes a plurality of grooves, wherein the plurality of grooves are arranged in a first direction parallel to the first bending axis and in a second direction parallel to the second bending axis.
However, in the same field of endeavor, Kim discloses (see Fig. 1, Fig. 3, Fig. 5, Fig. 6, and Fig. 7) a flexible display device (see Fig. 1) comprising a display panel (10) that is adhered to a protective layer (50) via an adhesive layer (20), wherein the adhesive layer (20) includes a plurality of grooves (i.e., gaps or voids; see Fig. 3 and/or Fig. 5), wherein the plurality of grooves (i.e., gaps or voids) are arranged in a first direction (i.e., a horizontal direction) parallel to a first bending axis (i.e., along the plane of (20)) and in a second direction (i.e., a vertical direction) parallel to the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huitema with the teachings of Kim such that the adhesive layer of Huitema includes a plurality of grooves, wherein the plurality of grooves are arranged in a first direction parallel to the first bending axis and in a second direction parallel to the second bending axis, in order to ensure that the adhesive layer is flexible and elastic, thereby minimizing stress and delamination when the flexible display device is bent or folded as suggested by Kim.

Still, neither Huitema nor Kim explicitly disclose the structural details of a display panel that includes a polarizing plate on an upper surface of the display panel.
However, in the same field of endeavor, Wu discloses (see Fig. 9 in combination with Fig. 2) a display device (see Page 2, Para. [0024]), comprising a display panel (1) having a dome shape bent upward (see Fig. 9) with respect to a first bending axis (i.e., an “x” bending axis) and a second bending axis (i.e., a “y” bending axis), a polarizing plate (i.e., a polarizing sheet formed on surfaces of (111) and/or (121) in Fig. 9, for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huitema and Kim with the teachings of Wu such that the display device disclosed by Huitema and Kim includes a polarizing plate on an upper surface of the display panel, as suggested by Wu in order to improve the definition and contrast of a displayed image and reduce 

As pertaining to Claim 2, Kim discloses (see Fig. 3, Fig. 5, Fig. 6, and Fig. 7) that the grooves (i.e., gaps or voids; see Fig. 3 and/or Fig. 5) are on at least one surface of an upper surface and a lower surface of the adhesive layer (20; again, see Page 1, Para. [0022]; and Page 2, Para. [0028], [0030], [0032], and [0036]).

As pertaining to Claim 3, Kim discloses (see Fig. 3, Fig. 5, Fig. 6, and Fig. 7) that the grooves (i.e., gaps or voids; see Fig. 3 and/or Fig. 5) have a shape of one of a sphere, a semi-sphere, a rectangular cylinder, a triangular cylinder, a circular cylinder, a triangular pyramid, a cone, and a hexagonal pyramid (see the gaps or voids in either of Fig. 3 and Fig. 5; and again, see Page 2, Para. [0028], [0030], [0032], and [0036]).

As pertaining to Claim 4, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the first protective layer (12) comprises a plurality of first protrusion portions (see (66) in Fig. 15B), and
the plurality of first protrusion portions (see (66) in Fig. 15B) comprise protrusion portions arranged in a first direction (i.e., a longitudinal direction) parallel to the first bending axis (i.e., the longitudinal axis) and protrusion portions arranged in a second direction (i.e., a transverse direction) parallel to the second bending axis (i.e., the transverse axis) to form a plurality of rows and a plurality of columns (see Fig. 15B), the 

As pertaining to Claim 5, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the adhesive layer is disposed between the display panel (18) and an upper surface (see a leftmost surface of (65) in Fig. 15B) of the first protective layer (12; see Page 11 through Page 12, Para. [0115]), the plurality of first protrusion portions (see (66) in Fig. 15B) are formed on a lower surface (see a rightmost surface of (65) in Fig. 15B) of the first protective layer (12), and a predetermined vacant space (i.e., a groove; see (67, 68) in Fig. 15B) is formed between the plurality of first protrusion portions (see (66) in Fig. 15B; again, see Page 11, Para. [0112]-[0114]).

As pertaining to Claim 6, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that in the state where the display panel (18) is bent with respect to the first bending axis (i.e., a longitudinal axis) and the second bending axis (i.e., a transverse axis), protrusion portions (see (66) in Fig. 15B) of the plurality of rows converge to the vacant space (i.e., a groove; see (67, 68) in Fig. 15B) formed between the protrusion portions (see (66) in Fig. 15B) arranged along the first bending axis (i.e., the longitudinal axis) and protrusion portions (see (66) in Fig. 15B) of the plurality of columns converge to the vacant space (i.e., a groove; see (67, 68) in Fig. 15B) formed between the protrusion portions (see (66) in Fig. 15B) arranged along the second bending axis (i.e., the transverse axis; again, see Page 11, Para. [0112]-[0114]).

As pertaining to Claim 7, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the lowermost surface (see a rightmost surface of (65) in Fig. 15B) of the first protective film (12) is exposed between bases of the first protrusion portions (see (66) in Fig. 15B; and again, see Page 11, Para. [0112]-[0114]).

As pertaining to Claim 10, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the display panel (18) includes an organic light-emitting element (see Page 38, Para. [0262]).

As pertaining to Claim 11, Huitema discloses a touch-screen panel on an upper surface of the display panel (18) and sensing a touch input (see Page 3, Para. [0018] and Page 7, Para. [0092]).
While Huitema does not explicitly state that the touch-screen panel is on an upper surface of the polarizing layer, one of ordinary skill in the art would have recognized that the touch-screen panel disclosed by Huitema, as implemented on an upper surface of the display panel suggested by the combined teachings of Huitema and Wu, would be disposed on an upper surface of the polarizing layer disclosed by Wu (i.e., the polarizing sheet formed on surfaces of (111) and/or (121) in Fig. 9 of Wu), as the polarizing layer disclosed by Wu is formed as an integral element on the upper surface (i.e., a top surface; see the leftmost surface of (1) in Fig. 9 of Wu) of the display panel (1) for polarizing the light emitted upward (see Page 3, Para. [0035] of Wu).  As such, a touch-screen panel disposed on the upper surface of the display panel as 

As pertaining to Claim 16, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) a display device (see (10) in Fig. 1 and Fig. 3), comprising:
a display panel (18) having a curved shape (i.e., a shape curved upwards in two dimensions) bent with respect to a bending axis (i.e., a longitudinal or transverse axis) and the display panel (18) comprising a display surface (i.e., a top viewing surface; see Fig. 1 and Fig. 3; and see the leftmost surface of (18) in Fig. 15B) emitting light upward and an opposite surface (i.e., a bottom surface; see the rightmost surface of (18) contacting (12) in Fig. 1, Fig. 3, and Fig. 15B) which is opposite to the display surface (i.e., the top viewing surface; see Page 7, Para. [0088]-[0090]);
a protective layer (12) on a lower surface (i.e., the opposite surface or bottom surface; again, see the rightmost surface of (18) contacting (12) in Fig. 1, Fig. 3, and Fig. 15B) of the display panel (18; see Page 11, Para. [0112]-[0114])
an adhesive layer disposed between the display panel (18) and the protective layer (12; see Page 11 through Page 12, Para. [0115]).

Huitema discloses that the adhesive layer is intended to adhere the display panel (18) to the first protective layer (12) in a manner that will allow the display panel (18) to bend with the first protective layer (12; again, see Page 11 through Page 12, Para. [0115]).  However, Huitema does not explicitly disclose that the adhesive layer 
However, in the same field of endeavor, Kim discloses (see Fig. 1, Fig. 3, Fig. 5, Fig. 6, and Fig. 7) a flexible display device (see Fig. 1) comprising a display panel (10) that is adhered to a protective layer (50) via an adhesive layer (20), wherein the adhesive layer (20) includes a plurality of grooves (i.e., gaps or voids; see Fig. 3 and/or Fig. 5), wherein the plurality of grooves (i.e., gaps or voids) are arranged in a first direction (i.e., a horizontal direction) parallel to a first bending axis (i.e., along the plane of (20)) and in a second direction (i.e., a vertical direction) parallel to the second bending axis (i.e., along the plane of (20); see Fig. 6; and also see Page 1, Para. [0017] and [0021]-[0022]; and Page 2, Para. [0028], [0030], [0032], and [0036]; also see Fig. 5 and Fig. 7).  Kim discloses that it was well-known in the art before the effective filing date of the claimed invention to utilize an adhesive layer in a flexible display device to adhere a display panel to a protective layer, wherein the adhesive layer includes a plurality of grooves or voids in order to ensure that the adhesive layer is flexible and elastic, thereby minimizing stress and delamination when the flexible display device is bent or folded (see Page 3, Para. [0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huitema with the teachings of Kim such that the adhesive layer of Huitema includes a plurality of grooves, wherein the plurality of grooves are arranged in a first direction parallel to the first bending axis and in a second direction parallel to the second bending axis, in order 

Still, neither Huitema nor Kim explicitly disclose the structural details of a display panel that includes a polarizing plate on an upper surface of the display panel.
However, in the same field of endeavor, Wu discloses (see Fig. 9 in combination with Fig. 2) a display device (see Page 2, Para. [0024]), comprising a display panel (1) having a dome shape bent upward (see Fig. 9) with respect to a first bending axis (i.e., an “x” bending axis) and a second bending axis (i.e., a “y” bending axis), a polarizing plate (i.e., a polarizing sheet formed on surfaces of (111) and/or (121) in Fig. 9, for example) on an upper surface (i.e., a top surface; see the leftmost surface of (1) in Fig. 9) of the display panel (1) and polarizing the light emitted upward (see Page 3, Para. [0035]), and a first protective film (see (6) in Fig. 9) on a lower surface (i.e., a bottom surface; see the rightmost surface of (1) in Fig. 9) of the display panel (1), the first protective film (6) having a plurality of first protrusion portions (see microstructures (61) in Fig. 9) having three-dimensional shapes (i.e., concave-convex shapes; see Page 3 through Page 4, Para. [0040] and [0043] in combination with Page 2, Para. [0027]), wherein the display panel (1) is disposed between the polarizing plate (i.e., a polarizing sheet formed on surfaces of (111) and/or (121) in Fig. 9, for example; again, see Page 3, Para. [0035]) and the first protective film (6; again, see Page 3 through Page 4, Para. [0040] and [0043] in combination with Page 2, Para. [0027]).  It is a goal of Wu to provide a method for manufacturing a curved or bent display panel that prevents the display panel from being damaged or broken due to the stress associated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huitema and Kim with the teachings of Wu such that the display device disclosed by Huitema and Kim includes a polarizing plate on an upper surface of the display panel, as suggested by Wu in order to improve the definition and contrast of a displayed image and reduce glare in a manner that prevents the display panel from being damaged or broken due to the stress associated with bending the display panel.

As pertaining to Claim 17, Kim discloses (see Fig. 3, Fig. 5, Fig. 6, and Fig. 7) that the grooves (i.e., gaps or voids; see Fig. 3 and/or Fig. 5) are on at least one surface of an upper surface and a lower surface of the adhesive layer (20; again, see Page 1, Para. [0022]; and Page 2, Para. [0028], [0030], [0032], and [0036]).

As pertaining to Claim 18, Kim discloses (see Fig. 3, Fig. 5, Fig. 6, and Fig. 7) that the grooves (i.e., gaps or voids; see Fig. 3 and/or Fig. 5) have a shape of one of a sphere, a semi-sphere, a rectangular cylinder, a triangular cylinder, a circular cylinder, a triangular pyramid, a cone, and a hexagonal pyramid (see the gaps or voids in either of Fig. 3 and Fig. 5; and again, see Page 2, Para. [0028], [0030], [0032], and [0036]).

As pertaining to Claim 19, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the protective layer (12) comprises a plurality of protrusion portions (see (66) in Fig. 15B), and
the plurality of protrusion portions (see (66) in Fig. 15B) are arranged in a direction (i.e., a longitudinal or transverse direction) parallel to the bending axis (i.e., the longitudinal or transverse axis; again, see Fig. 15B along with Page 11, Para. [0112]-[0114]).

As pertaining to Claim 20, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the adhesive layer is disposed between the display panel (18) and an upper surface (see a leftmost surface of (65) in Fig. 15B) of the protective layer (12; see Page 11 through Page 12, Para. [0115]), the plurality of protrusion portions (see (66) in Fig. 15B) are formed on a lower surface (see a rightmost surface of (65) in Fig. 15B) of the protective layer (12; again, see Page 11, Para. [0112]-[0114]).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Kim in view of Wu and further in view of Matsumoto et al. (hereinafter “Matsumoto” US 2014 / 0065367).

As pertaining to Claim 8, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the three-dimensional shape of the first protrusion portions 
Huitema further discloses that the first protrusion portions (again, see (66) in Fig. 15B) have a structure obtained using a molding process (see Page 11, Para. [0112]).  However, none of Huitema, Kim, and Wu explicitly disclose using a mold substrate having a plurality of embossed grooves corresponding to the first protrusion portions.
However, in the same field of endeavor, Matsumoto discloses (see Fig. 1) a display device comprising a first protective film or substrate (3) wherein the first protective film or substrate (3) has a plurality of first protrusion portions (1) extending from a surface of the first protective film or substrate (3) and formed by imprinting using a mold substrate (see (2)) having a plurality of embossed grooves corresponding to the first protrusion portions (1; again, see Page 12 through Page 13, Para. [0188]-[0189] and [0194] in combination with Page 5, Para. [0074]).  Matsumoto discloses a method of manufacturing a protective film or substrate for a display device, wherein the protective film or substrate has a plurality of separately formed protrusion portions with a specific surface shape in order to improve light transmission and display viewability (see Page 1, Para. [0001]).  It is a further goal of Matsumoto to provide the protective film or substrate having the plurality of separately formed protrusion portions in a structure that is resilient, scratch resistant, and of a material that allows for specific shapes to be formed using a simple manufacturing method (see Page 2, Para. [0031]-[0033] and Page 3, Para. [0052]).


As pertaining to Claim 9, Huitema discloses (see Fig. 1 and Fig. 3 in combination with Figs. 15A and 15B) that the first protective film (12) includes a first material (see (65) in Fig. 15B) that includes any compressible or non-compressible material including, but not limited to, foam, rubber, and plastic (see Page 11, Para. [0112]),
the first protrusion portions (see (66) in Fig. 15B) are formed by a molding process applied to a second material (66) that includes, but is not limited to, foam, rubber, and plastic (again, see Page 11, Para. [0112]), and
the first material used for the first protective film (see (65)) is different from the second material used for the first protrusion portions (see (66); and again, see Page 11, Para. [0112]).

Wu discloses (see Fig. 9 in combination with Fig. 2) that the first protective film (see (6) in Fig. 9) can include a first material that includes polyethylenetherephthalate (PET), polyethylenenaphthalate, polycarbonate, polyarylate, polyetherimide, 

Still, none of Huitema, Kim, and Wu explicitly discloses that the first protrusion portions are formed by imprinting the second material using a mold substrate having a plurality of embossed grooves corresponding to the first protrusion.
However, in the same field of endeavor, Matsumoto discloses (see Fig. 1) a display device comprising a first protective film or substrate (3) wherein the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huitema, Kim, and Wu with the teachings of Matsumoto such that the first protrusion portions disclosed by Huitema, Kim, and Wu are formed according to the method suggested by Matsumoto in order to provide a simple method of manufacturing first protrusion portions with a specific surface shape that improves light transmission and display viewability, in a structure that is resilient, scratch resistant, and of a material that allows for specific .


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Kim in view of Wu and further in view of Jung (US 2009 / 0256819).

As pertaining to Claim 12, none of Huitema, Kim, and Wu explicitly discloses that the touch-screen panel includes a second protective layer having second protrusion portions having three-dimensional shapes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huitema, Kim, and Wu with the teachings of Jung in order to provide an improved interfacing means in the touch-screen display device suggested by Huitema, Kim, and Wu using the second protective film having second protrusion portions having the three-dimensional shapes as suggested by Jung in order to provide improved durability and selective sensitivity to physical pressure (see Page 1, Para. [0007] and [0010] and Jung).

As pertaining to Claim 13, Jung discloses (see Fig. 4) that the second protrusion portions (130) are on at least one of an upper surface (113) and a lower surface (111) of the second protective film (110; again, see Page 4, Para. [0054]-[0064]).

As pertaining to Claim 14, Jung discloses (see Fig. 4) that the second protrusion portions (130) are arranged in a first direction parallel to the first bending axis (i.e., an "x" bending axis) and a second direction parallel to the second bending axis (i.e., a “y” bending axis; again, see Page 4, Para. [0054]-[0064]).

As pertaining to Claim 15, Jung discloses (see Fig. 4) that the three-dimensional shape of the second protrusion portions (130) is one of a sphere, a semi-sphere, a rectangular cylinder, a triangular cylinder, a circular cylinder, a triangular pyramid, a cone, and a hexagonal pyramid (again, see Page 4, Para. [0054]-[0064]).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 12 of U.S. Patent No. 10,564,326. Although the claims Claims 1 and 12 of the cited U.S. Patent anticipate Claim 1 of the instant application.

Claim 1 of the Instant Application
Claims 1 and 12 of U.S. Patent 10,564,326
Claim 1.  A display device, comprising:

a display panel having a dome shape simultaneously bent upward with respect to a first bending axis and a second bending axis such that the dome shape projects upward, and the first and second bending axes intersect with each other, and the display panel comprising a display surface emitting light upward and an opposite surface which is opposite to the display surface;

a polarizing layer on an upper surface of the display panel; 

a first protective layer on a lower surface of the display panel, and 

an adhesive layer disposed between the display panel and the first protective layer, wherein the adhesive layer includes a plurality of grooves, and wherein the plurality of grooves arranged in a first direction parallel to the first bending axis and in a second direction parallel to the second bending axis.


a display panel having a dome shape simultaneously bent upward with respect to a first bending axis and a second bending axis such that the dome shape projects upward, and the first and second bending axes intersect with each other, and the display panel comprising a display surface emitting light upward and an opposite surface which is opposite to the display surface;

a polarizing plate on an upper surface of the display panel…; 

a first protective film on a lower surface of the display panel…, and 

an adhesive film attaching the display panel and the first protective film, the adhesive film includes a plurality of grooves having three-dimensional shapes….

Claim 12.  The display device as claimed in Claim 1, wherein the grooves are arranged in a first direction parallel to the first bending axis and in a second direction parallel to the second bending axis.



	While Claims 1 and 12 of the cited U.S. Patent recite features not recited in Claim 1 of the instant application, the scope of Claim 1 of the instant application is entirely overlapped by the scope of Claims 1 and 12 of the cited U.S. Patent.  In fact, Claim 1 of the instant application is merely a broader representation of Claims 1 and 12 of the cited U.S. Patent.

Claim 16 is likewise rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 12 of U.S. Patent No. 10,564,326. Although the Claims 1 and 12 of the cited U.S. Patent anticipate Claim 16 of the instant application.

Claim 16 of the Instant Application
Claims 1 and 12 of U.S. Patent 10,564,326
Claim 16.  A display device, comprising:

a display panel having a curved shape bent with respect to a bending axis and the display panel comprising a display surface emitting light upward and an opposite surface which is opposite to the display surface;

a polarizing layer on an upper surface of the display panel 

a protective layer on a lower surface of the display panel, and 

an adhesive layer disposed between the display panel and the protective 

wherein the plurality of grooves arranged in a first direction parallel to the first bending axis.


a display panel having a dome shape simultaneously bent upward with respect to a first bending axis and a second bending axis such that the dome shape projects upward, and the first and second bending axes intersect with each other, and the display panel comprising a display surface emitting light upward and an opposite surface which is opposite to the display surface;

a polarizing plate on an upper surface of the display panel…; 



an adhesive film attaching the display panel and the first protective film, the adhesive film includes a plurality of grooves having three-dimensional shapes….

Claim 12.  The display device as claimed in Claim 1, wherein the grooves are arranged in a first direction parallel to the first bending axis and in a second direction parallel to the second bending axis.



	While Claims 1 and 12 of the cited U.S. Patent recites features not recited in Claim 16 of the instant application, the scope of Claim 16 of the instant application is entirely overlapped by the scope of Claims 1 and 12 of the cited U.S. Patent.  In fact, Claim 16 of the instant application is merely a broader representation of Claims 1 and 12 of the cited U.S. Patent.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2006 / 0278333) discloses (see Fig. 1A and Fig. 1B) a display device in which an adhesive layer (50) comprises grooves or voids (see Page 3, Para. [0060]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622